Citation Nr: 1116751	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  05-28 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to July 1992, and from June 1996 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's claim for service connection for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus), and assigned a 10 percent disability rating, effective May 28, 2004.

In April 2009, the Board remanded this case to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

Also in April 2009, the Board remanded the issue of entitlement to service connection for a small airway disease.  The RO granted service connection for small airway disease in its October 2009 rating decision, and assigned a noncompensable disability rating effective May 28, 2004.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's bilateral foot injuries, to include bony calcaneal spurs, are moderate, and are characterized by significant occupational effects, severe effects on sports and exercise, a mild effect on chores, mild pronation bilaterally and normal gait.

2.  The Veteran's bilateral pes planus symptoms, including painful feet, are relieved in part by built-up shoe or arch support and do not affect his normal gait; he also has an Achilles alignment that is normal bilaterally, both weight bearing and non-weight bearing.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral foot injuries, to include bony calcaneal spurs, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.44; 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for a compensable rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.44; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated June 2004 and June 2009, provided to the Veteran before the January 2005 rating decision and the October 2009 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issue on appeal stems from an initial rating assignment.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 7104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  The Board notes that the Veteran was provided with notice consistent with Dingess in June 2009.  A supplemental statement of the case was issued in October 2009.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2009, instructed the AOJ to provide the Veteran with notice consistent with Dingess; ask the Veteran to identify all health care providers that have treated, or evaluated, him for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus) since November 2004, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file; and schedule the Veteran for a foot examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected bilateral bony calcaneal spurs, plantar fasciitis and pes planus.

The Board finds that the AOJ has complied with those instructions.  In June 2009, it sent the Veteran notice consistent with Dingess and requested that he identify all health care providers that have treated, or evaluated, him for bilateral bony calcaneal spurs, plantar fasciitis and pes planus since November 2004.  Additionally, the AOJ scheduled the Veteran for a foot examination which was provided in August 2009.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.



Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Bilateral Bony Calcaneal Spurs, Plantar Fasciitis and Pes Planus (Claimed as Bilateral Heel Pain, Bone Spurs, and Pes Planus)

Under Diagnostic Code 5276, a disability rating of 30 percent applies where there is unilateral acquired flatfoot, pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  A disability rating of 50 percent applies where there is pronounced acquired flatfoot bilaterally.

A disability rating of 20 percent applies where there is unilateral acquired flatfoot, severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A disability rating of 30 percent applies where there is severe acquired flatfoot bilaterally.

A disability rating of 10 percent applies where there is unilateral or bilateral acquired flatfoot, moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.

A noncompensable rating applies where there is acquired flatfoot, mild, and symptoms are relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5277, a minimum disability rating of 10 percent applies where there is bilateral weak foot-a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5278, a disability rating of 30 percent applies where there is unilateral acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A disability rating of 50 percent applies where the disorder applies bilaterally.

A disability rating of 20 percent applies where there is unilateral acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A disability rating of 30 percent applies where the disorder applies bilaterally.

A disability rating of 10 percent applies where there is unilateral or bilateral acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at ankle, and definite tenderness under metatarsal heads.

A noncompensable rating applies where there is slight acquired claw foot (pes cavus).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5279, a disability rating of 10 percent applies where there is unilateral or bilateral anterior Metatarsalgia (Morton's disease).  38 C.F.R. § 4.71a.

Under Diagnostic Code 5280, a disability rating of 10 percent applies where there is unilateral hallux valgus, operated, with resection of metatarsal head.  A disability rating of 10 percent also applies where there is severe unilateral hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5281, severe hallux rigidus is to be rated as severe hallux valgus, and not to be combined with claw foot ratings.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5282, a disability rating of 10 percent applies where there is unilateral hammer toe of all toes, without claw foot.  Hammer toe of single toes is to be rated noncompensable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5283, a disability rating of 30 percent applies where there is severe malunion or nonunion of tarsal or metatarsal bones.  A disability rating of 20 percent applies where there is moderately severe malunion or nonunion of tarsal or metatarsal bones.  A disability rating of 10 percent applies where there is moderate malunion or nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5284, a disability rating of 30 percent applies where there are other severe foot injuries.  A disability rating of 20 percent applies where there are other moderately severe foot injuries.  A disability rating of 10 percent applies where there are other moderate foot injuries.  A rating of 40 percent applies for actual loss of use of the foot.  38 C.F.R. § 4.71a.

In September 2004, a VA clinician diagnosed the Veteran with a problematic right heel spur.  Later that month, the Veteran's private clinician diagnosed him with chronic plantar fasciitis.

VA provided the Veteran with a compensation and pension (C&P) examination of his feet in November 2004.  The examiner reviewed the claims file, and noted that the Veteran was found to have heel spurs bilaterally in service in 1989.  The examiner noted that x-rays taken in November 2004 revealed prominent calcaneal spurs bilaterally.  At the examination, the Veteran reported feeling pain in both heels on a daily basis, for which he takes ibuprofen.  The Veteran denied any stiffness, swelling, heat, or redness.  The Veteran reported feeling a significant increase in pain with repetitive movement in his capacity as a forklift driver, and when jogging.  The Veteran noted that he had not had foot surgery, but has had four injections to both of his feet.  The examiner opined that the Veteran's foot pain was due to bony calcaneal spurs, and not to plantar fasciitis.

In his February 2005 notice of disagreement, the Veteran asserted that "I can not maintain employment because most jobs require me to stand for up to 7 hours during an 8 to 10 hour work day.  I am currently unemployed due to my foot ailment."  He further stated that he "walk[s] with a hop daily" due to the pain.

VA provided the Veteran with a second C&P examination of his feet in August 2009.  The examiner reviewed the claims file.  The Veteran reported experiencing pain in both heels due to calcaneal spurs.  He stated that he wears insoles in his shoes and takes ibuprofen for pain as needed.  The Veteran noted that he does not have swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or other symptoms.  He stated that he had no history of foot-related hospitalizations or surgery.  The Veteran denied having any flare-ups of foot joint disease.  He stated that he could stand for more than 1 but less than 3 hours, and could walk for more than 1/4 mile but less than 1 mile.  On examination, the Veteran reported tenderness upon palpation of the posterior aspect of his heels.  The examiner found no skin or vascular foot abnormality, no evidence of malunion or nonunion of the tarsal or metatarsal bones, and no muscle atrophy of the feet bilaterally.  The Veteran's Achilles alignment was normal bilaterally both weight bearing and non-weight bearing.  He did not have forefoot or midfoot malalignment.  He had mild pronation bilaterally.  The Veteran's gait was normal.  The VA examiner diagnosed the Veteran with bilateral pes planus and bilateral calcaneal spurs.  The examiner found that the Veteran's foot disorders caused significant occupational effects, including decreased mobility and problems with lifting and carrying.  With respect to their effect on daily activities, the examiner determined that they caused severe effects on sports and exercise, and a mild effect on chores.  The Veteran reported that he was employed full-time as a maintenance worker, and had missed less than 1 week of work in the past 12 months due to bilateral foot pain and left hip pain.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA examiners are so qualified, their medical findings constitute competent medical evidence.

Moreover, because the Veteran's August 2009 examination was conducted by a competent clinician who fully described the functional effects caused by his bilateral foot disability in his report, as recounted above, the Board finds that the Veteran's examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, both VA examiners considered the Veteran's claims file in their reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the November 2004 and August 2009 VA examiners' reports.

Based on a review of the foregoing, the Board finds that the evidence of record supports a 10 percent disability rating for moderate foot injuries.  38 C.F.R. 
§§ 4.3, 4.71a, Diagnostic Code 5284.  The Veteran has multiple diagnoses of bilateral calcaneal spurs, which is not rated under any of the other diagnostic codes pertaining to the feet.  The Board finds that the Veteran's bilateral calcaneal spurs' have significant occupational effects, severe effects on sports and exercise, and mild effect on chores warrant a 10 percent rating for moderate foot injuries.  A higher rating for moderately severe or severe foot injuries is not warranted because the Veteran has no swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance; no history of hospitalizations or surgeries; mild pronation bilaterally; and normal gait.  Moreover, notwithstanding the Veteran's assertion of unemployability due to his bilateral foot disorder in his February 2005 notice of disagreement, the Veteran reported that he worked as a forklift driver in November 2004, and as a full-time maintenance worker in August 2009.

A separate compensable rating for bilateral pes planus is not for application because the Veteran's symptoms are best characterized as mild and relieved in part by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent disability rating for bilateral pes planus does not apply because he has not been found to have a weight-bearing line over or medial to his great toe, or inward bowing of the tendo achillis.  Rather, the August 2009 VA examiner found that the Veteran's gait was normal, and his Achilles alignment was normal bilaterally both weight bearing and non-weight bearing.  The Board finds that these factors outweigh the sole criteria which the Veteran did meet, namely pain on manipulation and use of the feet.  38 C.F.R. § 4.7.

A rating is also unwarranted under Diagnostic Code 5277 because the Veteran has not been diagnosed with weak feet.  The Veteran specifically denied having weakness of the feet at his August 2009 C&P examination.

A rating is also unwarranted under Diagnostic Code 5278 because the Veteran has not been diagnosed with claw foot (pes cavus).

A rating is also unwarranted under Diagnostic Code 5279 because the Veteran has not been diagnosed with anterior metatarsalgia (Morton's disease) during the pendency of the claim.  Notwithstanding the RO's determination in January 2005 that the Veteran's bilateral foot disability was most analogous to anterior metatarsalgia (Morton's disease), the Board finds that, as discussed above, the Veteran's disability is more properly rated under Diagnostic Codes 5276 and 5284, because they reflect the Veteran's disabilities as diagnosed by the November 2004 and August 2009 VA examiners.

A rating is also unwarranted under Diagnostic Codes 5280 through 5283 because the Veteran has not been diagnosed with hallux valgus, hallux rigidus, hammertoes, malunion or nonunion of tarsal or metatarsal bones, or loss of use of the feet.  The August 2009 VA examiner specifically found no evidence of malunion or nonunion of the tarsal or metatarsal bones.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

As noted above, the Veteran asserted in his February 2005 notice of disagreement that he is unemployable because of his bilateral foot disability.  However, the evidence of record does not reasonably raise the issue of whether the Veteran is unemployable by reason of his service-connected disabilities, because the Veteran reported that he worked as a forklift driver in November 2004, and as a full-time maintenance worker in August 2009.  Therefore, the Board finds that separate consideration of the Veteran's claim under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's bilateral foot disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board notes that separate consideration of Diagnostic Codes 5284 and 5276 does not constitute pyramiding because the Veteran's bony calcaneal spurs and pes planus are distinct diagnoses which apply to separate regions of the foot, namely the heel and arch, respectively.  See 38 C.F.R. §§ 4.14, 4.71a; see also VAOGCPREC 9-98 (discussing where Diagnostic Code 5284 may be assigned coincident with other rating criteria).

The Board has considered the issue of whether the Veteran's bilateral foot disorder, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.


ORDER

A disability rating in excess of 10 percent for bilateral foot injuries, to include bony calcaneal spurs, is denied.

A compensable disability rating for pes planus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


